Exhibit 10.17.2

AMENDMENT NO. 1

TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
the 20th day of December 2005 by and between ITC^DeltaCom Inc., a Delaware
corporation (“Employer” or the “Company”), and Randall E. Curran (“Employee”).

RECITALS

WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of February 3, 2005 (the “Agreement”); and

WHEREAS, the parties wish to amend certain provisions of the Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

1. Amendment to Section 5. Section 5 of the Agreement is hereby amended by
deleting existing Sections 5(a) and 5(b) in their entirety and by substituting
in lieu thereof new Sections 5(a) and 5(b), which shall read in their entirety
as follows:

(a) Restricted Stock. Employee has played a critical role in the Company’s
restructuring of its capital structure consummated on March 29, 2005 and
July 26, 2005 (the “Debt Restructuring”). To induce Employee to accept
employment with the Company, the Company has agreed that, promptly following
consummation of the Debt Restructuring, Employee shall receive a grant of
restricted shares (the “Restricted Shares”) representing five percent (5%) of
each class or series of equity securities of the Company (each such class or
series, a “Class”) outstanding immediately following the completion of the Debt
Restructuring and after giving effect to such grant and to any other similar
grant (a “Parallel Inducement Grant”) to any other officer of the Company,
calculated on a Fully Diluted Basis, as determined in good faith by the Board or
an authorized committee thereof. For purposes of this Section 5(a), a Class of
Restricted Shares shall include common stock, each class or series of preferred
stock, and each class or series of warrants to purchase preferred stock, but
only if such class or series of warrants is in-the-money as of the date of
determination. To the extent reasonably practicable, any grant of common stock
or preferred stock shall be made in the form of restricted stock units issued
pursuant to the ITC^DeltaCom, Inc. Executive Stock Incentive Plan and evidenced
by stock unit agreements thereunder. The Company also has agreed that, if the
Debt Restructuring is accomplished in more than one transaction, Employee shall
be entitled to receive a grant of Restricted Shares of each new Class, if any,
authorized and issued in connection with, and outstanding immediately following
the consummation of, such subsequent transaction promptly following such



--------------------------------------------------------------------------------

consummation so that, immediately following such consummation and after giving
effect to such grant and any Parallel Inducement Grant, the Restricted Shares of
such new Class granted to Employee shall equal five percent (5%) of such new
Class on a Fully Diluted Basis, as determined in good faith by the Board or an
authorized committee thereof. For purposes of this Section 5(a), “Fully Diluted
Basis” shall mean, with respect to shares of each Class as of the date of
determination, the sum of (x) the number of shares of such Class outstanding as
of such date of determination plus (y) the number of shares of such Class
issuable as of such date of determination upon the exercise, conversion or
exchange of all then-outstanding options, stock units, indebtedness or other
rights (other than preferred stock or warrants exercisable, convertible or
exchangeable for or into such Class that are separately granted to Employee
hereunder) exercisable for or convertible or exchangeable into, directly or
indirectly, shares of such Class, whether at the time of issuance or upon the
passage of time or upon the occurrence of vesting or other future event,
provided that such options, stock units, indebtedness or other rights are
in-the-money as of such date of determination, but excluding the number of
shares of such Class, if any, issuable as of such date of determination in
payment of accrued and unpaid dividends on such Class. Exhibit A to this
Amendment sets forth each Class of Restricted Shares and the number of
Restricted Shares of each such Class granted to Employee in satisfaction of the
foregoing requirements of this Section 5(a). The Company and Employee agree that
if the holders of any Class shall agree in any subsequent transaction involving
the Debt Restructuring to exchange such Class for a new Class, or to accept
cancellation of such Class in consideration for the issuance of a new Class,
Employee’s right hereunder to receive a grant representing five percent (5%) of
such new Class, calculated on a Fully Diluted Basis, promptly following the
consummation of such transaction shall be conditioned on the concurrent
surrender by Employee to the Company of such Employee’s ownership of the Class
so exchanged or canceled or, as the case may be, the number of shares of common
stock that, upon grant to Employee hereunder, were calculated based on the Class
so exchanged or canceled. In accordance with the foregoing, the parties agree
that Employee’s entitlement to receive additional warrants to purchase shares of
the Company’s 8% Series C Convertible Redeemable Preferred Stock, par value
$0.01 per share, upon any issuance by the Company of such warrants in exchange
for common stock purchase warrants issued on March 29, 2005 shall be conditioned
upon Employee’s forfeiture of the applicable number of common stock units set
forth on Exhibit A hereto based on the number of common stock purchase warrants
submitted for exchange. Notwithstanding the foregoing, if the Board determines
in good faith, after consulting with Employee in connection with any such
warrant exchange or other transaction, that it is not practicable to issue the
foregoing Class of Restricted Shares to Employee, the Board shall grant
Restricted Shares of a different Class (the “Replacement Restricted Shares”) to
Employee in lieu of the Restricted Shares not granted to Employee. The
Replacement Restricted Shares shall be economically equivalent to the Class of
Restricted Shares in respect of which they are being granted, as determined in
good faith by the Board or an

 

2



--------------------------------------------------------------------------------

authorized committee thereof. For purposes of determining economic equivalence,
no value shall be ascribed to the voting rights of the Restricted Shares in
respect of which the Replacement Restricted Shares are being granted.

(b) Vesting of Restricted Shares. Subject to the immediately following sentence
and acceleration of vesting as set forth in Section 6(a) hereof, the Restricted
Shares shall vest as follows: (i) sixty percent (60%) of each Class of the
Restricted Shares shall vest ratably over three (3) years on each anniversary of
the Effective Date (collectively, the “Time Vested Stock”); (ii) twenty percent
(20%) of each Class of the Restricted Shares shall vest on the Performance
Achievement Date (as defined below) upon achievement of $90 million of EBITDA
(as defined below) for any EBITDA Performance Period (as defined below); and
(iii) twenty percent (20%) of each Class of the Restricted Shares shall vest on
the Performance Achievement Date upon achievement of $105 million of EBITDA for
any EBITDA Performance Period. For purposes of this Section 5(b), “Performance
Achievement Date” shall mean the date on which the Chief Financial Officer of
the Company shall certify the Company’s achievement of $90 million or $105
million of EBITDA, as the case may be, for any EBITDA Performance Period. For
purposes of this Section 5(b), “EBITDA Performance Period” shall mean the four
most recent full fiscal quarters of the Company for which internal financial
statements are available. For purposes of this Agreement (including Section 3(c)
hereof and this Section 5(b)), “EBITDA” shall mean, for the Company and its
subsidiaries for any period, the sum, determined on a consolidated basis, of net
income (or net loss) after eliminating (i) extraordinary and/or non-recurring
items to the extent included in net income, (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense, (v) amortization expense, and (vi) any
direct expenses and accounting charges (including, but not limited to,
professional fees, severance costs and financing fees) incurred in or related to
the Debt Restructuring, any sale of the Company’s assets, this Agreement or
similar agreements entered into with newly hired senior executives. For the
avoidance of doubt, EBITDA for all of the fiscal quarter ending March 31, 2005
shall be applied toward (i) the EBITDA targets for the Fiscal Year ending
December 31, 2005 set forth in Exhibit A and (ii) the EBITDA targets referred to
in clauses (ii) and (iii) above, notwithstanding the fact that Employee was not
employed by the Company until the Effective Date. If the Company should sell one
or more businesses during an EBITDA Performance Period, the EBITDA target for
such Performance Period shall be reduced by the amount of the EBITDA actually
contributed by the sold business during the four most recent full fiscal
quarters preceding the closing of the sale and the EBITDA achieved during the
EBITDA Performance Period shall be reduced by the amount of the EBITDA actually
achieved during such period by such sold business, in each case using
allocations approved in good faith by the Compensation Committee.

2. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without giving effect to
the conflicts of rules provisions thereof.

 

3



--------------------------------------------------------------------------------

3. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4. Effect of Amendment. This Amendment shall not constitute an amendment or
modification of any provision of the Agreement not expressly referred to herein.
Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement shall remain unchanged and in full force and effect.

(signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

By:  

/s/ Randall E. Curran

  Randall E. Curran ITC DELTACOM, INC. By:  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Senior Vice President-Legal and Regulatory

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

Class of Restricted Shares

   No. of Restricted Shares Upon Issuance  

Common Stock (Restricted Stock Units)

   1,378,939           

8% Series A Convertible Redeemable Preferred Stock (Restricted Stock Units)

   9,666.3500 *

8% Series B Convertible Redeemable Preferred Stock (Restricted Stock Units)

   29,060.6700 *

Warrants to Purchase 8% Series C Convertible Redeemable Preferred Stock and
Common Stock

   485,175           

--------------------------------------------------------------------------------

* Subject to adjustment as provided in the ITC^DeltaCom, Inc. Executive Stock
Incentive Plan and stock unit agreements thereunder.